DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Claims and Status of Application 
Applicant elects Group I, claims 1-4, 6-12, 14-16, 17-20. 
Claim 13 is withdrawn. 
This Official Action is Non-Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/30468 (STRUNIN).
Claim 1 recites the xanthan and the galactomannan are in a weight ratio of between 80:20 and 20:80, wherein the alcoholic beverage has a yield stress of at least 5.0 mPa. 
STRUNIN teaches a frozen alcoholic beverage comprising xanthan and galactomannan in the form of locust bean gum (abstract; pg. 2, lines 6-22).  STRUNIN specifically mentions the use of guar gum, locust bean gum, xanthan gum, and combinations thereof. It would have been obvious to provide locust bean gum and xanthan gum in various amounts, including in a ratio of equal amounts as STRUNIN teaches such mixtures, as STRUNIN teaches that this impacts the mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10). 
STRUNIN teaches at page 2, lines 20-23 that stabilizers such as xanthan and galactomannan can be added and act as thickening agents and texturing agents.  The freezing stability of the product is also measure by textural qualities (pg. 5, lines 25-20). Viscosity measures the magnitude of internal friction of a product.  The internal friction results in a state of the product being thick, sticky, and semifluid in consistency.  Yield stress is the pressure required to initiate the flow of material.  The thickness of the product directly impacts and is related to viscosity and yield stress.  It would have been obvious to vary the yield stress and viscosity and yield stress by varying the amount of xanthan and galactomannan to assure the desired thickness, texture and freeze stability of the product.

Claim 2 recites that the xanthan and the galactomannan are in a ratio of between 75:25 and 20:80. Claim 5 recites that the xanthan and the LBG are in a ratio of between 80:20 and 80:20.
As to claims 2 and 5, STRUNIN teaches a frozen alcoholic beverage comprising xanthan and galactomannan in the form of locust bean gum (abstract; pg. 2, lines 6-22).  STRUNIN specifically mentions the use of guar gum, locust bean gum, xanthan gum, and combinations thereof. It would have been obvious to provide locust bean gum and xanthan gum in various amounts, including in a ratio of equal amounts as STRUNIN teaches such mixtures, as STRUNIN teaches that this impacts the mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10). 
Claim 3 recites the galactomannan is selected from the group consisting of fenugreek gum, guar gum, tara gum and locust bean gum (LBG).
Claim 4 recites that the galactomannan is LBG.
As to claims 3 ad 4, STRUNIN specifically mentions the use of guar gum, LBG, xanthan gum, and combinations thereof. It would have been obvious to provide LBG and xanthan gum in various amounts, including in a ratio of equal amounts as STRUNIN teaches such mixtures, as STRUNIN teaches that this impacts the mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10). 

Claim 6 recites that the xanthan is in an amount of at least 0.001 wt%. 
Claim 7 recites that the galactomannan is in an amount of at least 0.001 wt%.
As to claims 6-7, STRUNIN teaches that locust bean gum is in an amount of 0.06% (pg. 6, Example 1). STRUNIN teaches that locust bean gum (i.e., a galactomannan)  is in an amount of 0.06% (pg. 6, Example 1). Other gums such as guar gums are in amounts of 0.04%. It would have been obvious to vary the amount of xanthan and galactomannan based on the amounts of gums used by STRUNIN and the fact that STRUNIN teaches at page 2, lines 20-22 that stabilizers can be added and act as thickening agents and texturing agents.  Thus, it would have been obvious to vary the amount of xanthan and galactomannan based on the desired amount of thickening and texture. 


Claim 8 recites that the galactomannan is LBG and wherein the LBG is in an amount of at least 0.001 wt%.
STRUNIN teaches that locust bean gum is in an amount of 0.06% (pg. 6, Example 1).  It would have been obvious to vary the amount of xanthan based on the desired amount of thickening and texture.
Claim 11 recites that the beverage comprises a viscosity of at most 60 mPa.s.
As to claim 11, STRUNIN teaches at page 2, lines 20-23 that stabilizers such as xanthan and galactomannan can be added and act as thickening agents and texturing agents.  The freezing stability of the product is also measure by textural qualities (pg. 5, lines 25-20). Viscosity measures the magnitude of internal friction of a product.  The internal friction results in a state of the product being thick, sticky, and semifluid in consistency.  Yield stress is the pressure required to initiate the flow of material.  The thickness of the product directly impacts and is related to viscosity and yield stress.  It would have been obvious to vary the yield stress and viscosity and yield stress by varying the amount of xanthan and galactomannan to assure the desired thickness, texture and freeze stability of the product.


Claim 12 recites that the beverage has a pH of between 3 and 10.
At page 2, lines 25-30, it is taught that the beverage may also desirably further include a mixer selected from the group of water, water-based mixers and dairy-based mixers, including milk, cream and yoghurt. The mixer may be water or dairy based. Suitable water base mixers include water per se, mineral water, soda water, tonic water, bitter lemon, dry ginger ale, cordial, soft drink such as cola, raspberry or lemonade and fruit or vegetable juices such as orange juice, pineapple juice, lime juice, lemon juice or tomato juice. Examples of dairy based mixers include milk, cream and yoghurt. As the beverages vary from acidic fruit juices to dairy based drinks, it would have been obvious that the pH can vary including at acidic levels approaching ph 3 as in orange juice. It also would have been obvious to vary the pH to obtain a desired taste in the food product (e.g., acidity in fruit juice).   

Claim 17 recites that the galactomannan is in an amount of 0.001 wt% to 0.01 wt%.
STRUNIN teaches that locust bean gum is in an amount of 0.06% (pg. 6, Example 1). STRUNIN teaches that locust bean gum (i.e., a galactomannan)  is in an amount of 0.06% (pg. 6, Example 1). Other gums such as guar gums are in amounts of 0.04%. It would have been obvious to vary the amount of xanthan and galactomannan based on the amounts of gums used by STRUNIN and the fact that STRUNIN teaches at page 2, lines 20-22 that stabilizers can be added and act as thickening agents and texturing agents.  Thus, it would have been obvious to vary the amount of xanthan and galactomannan based on the desired amount of thickening and texture. 

Claim 18 recites that the alcoholic beverage has a yield stress of 5.0 mPa to 80.0 mPa.
STRUNIN teaches at page 2, lines 20-23 that stabilizers such as xanthan and galactomannan can be added and act as thickening agents and texturing agents.  The freezing stability of the product is also measure by textural qualities (pg. 5, lines 25-20). Viscosity measures the magnitude of internal friction of a product.  The internal friction results in a state of the product being thick, sticky, and semifluid in consistency.  Yield stress is the pressure required to initiate the flow of material.  The thickness of the product directly impacts and is related to viscosity and yield stress.  It would have been obvious to vary the yield stress and viscosity and yield stress by varying the amount of xanthan and galactomannan to assure the desired thickness, texture and freeze stability of the product.

Claim 19 recites that the alcoholic beverage has an alcohol content of at least 15 vol%.
Claim 20 recites that the alcoholic beverage has an alcohol content of 15 vol% to 40 vol%.
As to claims 19-20, Examples 1-5 on pages 6-8 recite that the alcohol content ranges from 21 to 37% and with several different alcohol types. It would have been obvious to provide such an alcohol content in the overall composition as STRUNIN shows that this is a common alcohol percentage for well-known spirits.   


Claims 9, 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over STRUNIN as applied to claims 1-8, 10-12 above, and further in view of US 2011/0027427 (PANYAM).
Claim 9 recites that the beverage comprises inclusions suspended in said beverage.
Claim 14 recites that the inclusions are suspended in the beverage, and wherein the inclusions comprise microspheres, gel beads, fruit pieces, flakes, seeds, other plant products, other edible particulate matter, or combinations thereof.
Claim 15 recites that the inclusions have a size range of 0.1 mm to 10 mm.
Claim 16 recites that the beverage comprises 0.1 wt% to 2.0 wt% of the inclusions relative to the total weight. 
STRUNIN is silent as to adding inclusions.
However, PANYMA teaches at [0046] that For example, pieces of fruits, nuts, cereal, cookies or candies can be included in the container for inclusion in the final product. These pieces can be uniformly mixed into the particles so that they will be relatively uniformly provided in the final product. The size of these pieces can vary from about the same size as the aerated ice confection particles to larger sizes having about the same density as the aerated ice confection particles.
As noted by PANYAM, it would have been obvious to vary the size of the particles based on desired, taste, texture, and appearance of the product.  
It also would have been obvious to vary the amount based on desired taste, texture, etc… 

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
The indefiniteness rejection under 35 USC 112 is withdraw in view of claim 5 being canceled. 
The applicant argues that the claimed invention is directed to “[a]n alcoholic beverage comprising xanthan and a galactomannan, wherein the xanthan and the galactomannan are in a weight ratio of between 80:20 and 20:80; wherein the alcoholic beverage has a yield stress of at least 5.0 mPa.” The claimed alcoholic beverage includes xanthan to galactomannan, which when present in weight ratios between 80:20 to 20:80, unexpectedly exhibits desirable yield stress characteristics [00038] and [0039].
However, NONE of the claims are commensurate in scope with results in the present specification. The examples in the specification relied upon by applicant are based on the application is used in alcoholic beverages. The broadest claims only require a xanthan/galactomannan mixture and a particular yield stress.  There are no requirements for a particular amount of water, alcohol, particular type of xanthan, or a particular type of galactomannan. 
Thus, there is no evidence of criticality regarding the claimed ratios. 
The applicant also argues that STRUNIN does not teach the claimed ratios of xanthan and galactomannan or yield stress.  Additionally, it is argued that STRUNIN is directed to frozen beverages.
However, STRUNIN specifically mentions the use of guar gum, locust bean gum, xanthan gum, and combinations thereof. It would have been obvious to provide locust bean gum and xanthan gum in various amounts, including in a ratio of equal amounts as STRUNIN teaches such mixtures, as STRUNIN teaches that this impacts the mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10). Thus, STRUNIN teaches the general desirability of mixtures of xanthan and galactomannans. 
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Moreover, NONE of the claims exclude frozen beverages. 
The applicant also argues that there is no evidence that STRUNIN teaches the claimed ratio.  It is argued that STRUNIN is solely concerned with freezing alcohol in order to produce a crystalline product.  To the extent STRUNIN describes inclusion of stabilizers, it is to ensure that “when the beverage is frozen an edible ice or ice-cream product is formed which is pleasant to the mouth.” STRUNIN provides only one combination of xanthan and locust bean gum suitable to address mouth feel (or texture/thickness), which is “a mixture of locust bean gum, pectin and xanthan gum in the ratio of about 35:15:3. 
However, yield stress is the pressure required to initiate the flow of material.  The thickness of the product directly impacts and is related to viscosity and yield stress.  It would have been obvious to vary the yield stress and viscosity and yield stress by varying the amount of xanthan and galactomannan to assure the desired thickness, texture and freeze stability of the product.  STRUNIN teaches at page 2, lines 20-23 that stabilizers such as xanthan and galactomannan can be added and act as thickening agents and texturing agents.  The freezing stability of the product is also measure by textural qualities (pg. 5, lines 25-20). Viscosity measures the magnitude of internal friction of a product.  The internal friction results in a state of the product being thick, sticky, and semifluid in consistency.  
Thus, contrary to applicant’s allegations, STRUNIN acknowledged and teaches that the thickness of the product is a result effective variable. As to the parameter itself. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
The applicant also argues that STRUNIN is solely concerned with freezing alcohol in order to produce a crystalline product.  To the extent STRUNIN describes inclusion of stabilizers, it is to ensure that “when the beverage is frozen an edible ice or ice-cream product is formed which is pleasant to the mouth.  STRUNIN provides only one combination of xanthan and locust bean gum suitable to address mouth feel (or texture/thickness), which is “a mixture of locust bean gum, pectin and xanthan gum in the ratio of about 35:15:3.  This weight ratio falls well outside the claimed 80:20 to 20:80 range.
However, again, there is NO evidence that supports the allegation of unexpected results relative to the scope of the claims. Additionally, STRUNIN plainly identifies the ratio cited by applicant as “preferred”. It does not reflect the overall teachings of STRUNIN. 
As noted, STRUNIN does specifically mention the use of guar gum, locust bean gum, xanthan gum, and combinations thereof. It would have been obvious to provide locust bean gum and xanthan gum in various amounts, including in a ratio of equal amounts as STRUNIN teaches such mixtures, as STRUNIN teaches that this impacts the mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10). Thus, it must be noted that STRUNIN teaches that the amount of these ingredients are result effective variables that impact mouth feel of the product (pg. 2, lines 6-8), thickener, (pg. 2, lines 20-23) and texture (pg. 2 and lines 20-23 and pg. 5, lines 5-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799